DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., wherein the compressor is located within the support arrangement between the plurality of legs and entirely below the top frame) were not recited in the original rejected independent claim(s) 1.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this case, Applicant’s arguments with respect to claim(s) 1-3 and 5-13 have been considered but are moot in view of new ground(s) of rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (US 2005/0198852; hereinafter Ono) in view of Gongzheng (CN 203744637 U) and Graham (US 2,690,654).

    PNG
    media_image1.png
    439
    282
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    451
    388
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    429
    533
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    559
    446
    media_image4.png
    Greyscale
 

    PNG
    media_image5.png
    563
    464
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    615
    309
    media_image6.png
    Greyscale



Regarding claim 1, Ono discloses tumble dryer (W, fig. 1) comprising a housing (2, fig. 1), a rotatable drum (5, figs. 1-3) in the housing (2, fig. 1) being accessible from a front side (at lower side of item 3, fig. 1) of the housing (2, fig. 1), a fan arrangement (83, fig. 2) for producing a flow of process air passing through the drum (5, figs. 1-3), and a heat pump (82, 81, 85, 84, 95, figs. 2, 3) for drying the process air before entering the drum (5, figs. 1-3), the heat pump (82, 81, 85, 84, 95, figs. 2, 3) comprising a condenser (82, figs. 2, 3), a compressor (81, figs. 2, 3), and an evaporator (85, figs. 2, 3), wherein the compressor (81, figs. 2, 3) is located in the flow of process air (figs. 2, 3), between the evaporator (85, figs. 2, 3) and the condenser (82, figs. 2, 3), 
the condenser (82, figs. 2, 3) being carried by a support arrangement (item 71 acting as a shell and also as a support arrangement, figs. 1, 2) comprising a top wall (horizontal top plate or wall of item 71, figs. 1, 2) a bottom wall (horizontal bottom plate or wall of item 71, figs. 1, 2), and a plurality of walls (vertical side plates or walls of item 71, figs. 1, 2) extending therebetween, 
wherein the compressor (81, figs. 2, 3) is located within the support arrangement (item 71 acting as a shell and also as a support arrangement, figs. 1, 2) between the plurality of walls (vertical side plates or walls of item 71, figs. 1, 2) and entirely below the top wall (horizontal top plate or wall of item 71, figs. 1, 2)
Ono does not disclose a support arrangement comprising a top frame, a bottom frame, and a plurality of legs extending therebetween, wherein the condenser is located above the top frame, wherein the compressor is located within the support arrangement between the plurality of legs and entirely below the top frame.
Gongzheng teaches a support arrangement (Gongzheng, 12, fig. 1) comprising a top frame (Gongzheng, horizontal top frame of item 12, ANNOTATED fig. 1), a bottom frame (Gongzheng, horizontal bottom frame of item 12, ANNOTATED fig. 1), and a plurality of legs (Gongzheng, 1, vertical frame or leg of item 12, ANNOTATED fig. 1) extending therebetween, wherein the condenser (Gongzheng, 3, fig. 1) is located above the top frame (Gongzheng, horizontal top frame of item 12, ANNOTATED fig. 1), wherein the compressor (Gongzheng, 2, fig. 1) is located within the support arrangement (Gongzheng, 12, fig. 1) between the plurality of legs (Gongzheng, 1, vertical frame or leg of item 12, ANNOTATED fig. 1) and partially below the top frame (Gongzheng, horizontal top frame of item 12, ANNOTATED fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to incorporate the support arrangement comprising a top frame, a bottom frame, and a plurality of legs extending therebetween, wherein the condenser is located above the top frame, wherein the compressor is located within the support arrangement between the plurality of legs and partially below the top frame, as taught by Gongzheng, into the tumble dryer of Ono for providing stronger supports of components of the heat pump unit and the shell which would result in preventing the components of the heat pump unit and the shell from easily getting damage during maintenance.  Thus, the life span of the heat pump unit and the shell is longer and thus benefits the consumer.
However, well-known in the art, Graham discloses a compressor (Graham, 16, fig. 2) is located entirely below the top frame (Graham, horizontal top frame of item 14, figs. 2, 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further modify the tumble dryer of Ono with the compressor is located entirely below the top frame, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Shifting the location of the compressor does not modify the operation of the tumble dryer because the compressor would still compress the refrigerant of the heat pump unit of the tumble dryer.

Regarding claim 3, Ono as modified discloses wherein the support arrangement (item 71 acting as a shell and also as a support arrangement, figs. 1, 2) (Gongzheng, 12, fig. 1)  takes up a load of the condenser (82, figs. 2, 3) (Gongzheng, 3, fig. 1) on either or both sides of the compressor (81, figs. 2, 3) (Gongzheng, 2, fig. 1) as seen from the housing front side (front side of W, ANNOTATED fig. 1).
Regarding claim 6, Ono as modified discloses wherein the evaporator (85, figs. 2, 3) (Gongzheng, 7, fig. 1) is located in front of the compressor (81, figs. 2, 3) (Gongzheng, 2, fig. 1) as seen from the housing front side (front side of W, ANNOTATED fig. 1) (after Gongzheng taught above, the evaporator would be located in front of the compressor as seen from the housing front side).

Regarding claim 7, Ono as modified discloses wherein the evaporator (85, figs. 2, 3), the compressor (81, figs. 2, 3) and the condenser (82, figs. 2, 3) are arranged as components (85, 81, 82, figs. 2, 3) making up a heat pump unit (80, fig. 2), which is removable from the tumble dryer (W, figs, 1, 2) without separating said components from each other (as shown in fig. 2).

Regarding claim 8, Ono as modified discloses wherein the components (85, 81, 82, figs. 2, 3) of the heat pump unit (80, fig. 2) are enclosed in an insulating shell (top, bottom and side walls of item 71 acting as an insulating shell, fig. 2).

Regarding claim 9, Ono as modified discloses wherein the shell (top, bottom and side walls of item 71 acting as an insulating shell, fig. 2) comprises an air inlet (69A, fig. 2) and an air outlet (69B, fig. 2).

Regarding claim 10, Ono as modified discloses wherein the shell (top, bottom and side walls of item 71 acting as an insulating shell, fig. 2) comprises a drain tube (drain pipe (not shown), [0071]) for leading water out of the shell (top, bottom and side walls of item 71 acting as an insulating shell, fig. 2).
Regarding claim 12, Ono as modified discloses wherein the heat pump unit (80, fig. 2) comprises a complete closed refrigerant loop (95, figs. 3).
Regarding claim 13, Ono as modified discloses wherein the closed refrigerant loop (95, figs. 3) includes the condenser (82, figs. 2, 3), the compressor (81, figs. 2, 3), the evaporator (85, figs. 2, 3), and an expansion valve (84, figs. 3).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ono and Gongzheng and Graham as applied to claim 1 above, and further in view of Lanciaux (US 4,621,438).

    PNG
    media_image7.png
    729
    466
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    496
    690
    media_image8.png
    Greyscale


Regarding claim 2, Ono as modified discloses the limitations of the tumble dryer according to claim 1 above, but does not disclose wherein the condenser is located behind the drum as seen from the housing front side, and above the compressor.
Lanciaux teaches a condenser (Lanciaux, 217, figs. 17, 18) is located behind the drum (Lanciaux, 222, figs. 17-19) as seen from the front side of the housing (Lanciaux, 211, fig. 17) (ref. fig. 1), and above the compressor (Lanciaux, 216, fig. 17).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further modify the tumble dryer of Ono with the condenser is located behind the drum as seen from the housing front side, and above the compressor, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Shifting the location of the condenser does not modify the operation of the tumble dryer because the condenser would still heat the process air or drying air of the tumble dryer.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ono and Gongzheng and Graham as applied to claim 8 above, and further in view of Steffens et al. (DE102009046786 A1; hereinafter Steffens).

    PNG
    media_image9.png
    686
    516
    media_image9.png
    Greyscale

Regarding claim 11, Ono as modified discloses the limitations of tumble dryer according to claim 8 above, but does not disclose wherein the shell comprises expanded polypropylene, EPP.
	Steffens teaches the shell (Steffens, 15, figs. 1, 2) comprises expanded polypropylene, EPP (Steffens, expanded polypropylene, Abstract).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further modify the tumble dryer of Ono with the shell comprises expanded polypropylene, EPP, as taught by Steffens, for thermally insulating the components of the heat pump inside the shell, such as the evaporator, the fan, the compressor, etc…, with the laundry chamber which would result in preventing the heat transfer from the laundry chamber to the components of the heat pump inside the shell via the walls of the laundry drum and the shell and thus the evaporator, the compressor and the fan are prevented from absorbing a higher temperature heat.  Thus, the evaporator operates in a more thermally efficient manner to cool down the hot-moist exhaust air from the laundry drum and thus the moisture in the hot-moist exhaust air is effectively condensed or removed. Consequently, the drying time is reduced and thus the energy consumption of the tumble dryer is reduced and thus benefits the consumer.  Furthermore, the compressor and the fan are prevented from overheating and thus the life-spans of the compressor and the fan are longer and thus further benefits the consumer.  

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
As to claim 5, the prior art of record fails to disclose or suggest alone or in combination as claimed wherein the condenser is supported by the top frame of the common frame, the top frame supporting the condenser at edges of a bottom surface of the condenser, such that process air may pass through said bottom surface at inner parts thereof.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.  Although Ono in view of Gongzheng and Graham discloses “wherein the condenser is supported by the top frame of the common frame, the top frame supporting the condenser at edges of a bottom surface of the condenser, ….”, however Ono in view of Gongzheng and Graham does not disclose the limitations of “... the top frame supporting the condenser at edges of a bottom surface of the condenser, such that process air may pass through said bottom surface at inner parts thereof.”
Therefore, allowance of claim 5 is indicated because the prior art of record does not show or fairly suggest ... the top frame supporting the condenser at edges of a bottom surface of the condenser, such that process air may pass through said bottom surface at inner parts thereof in combination with the structural elements and/or method steps recited in at least claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO D NGUYEN whose telephone number is (571)270-5141.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 5712705614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO D NGUYEN/Patent Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762